Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Correctional Services, dated July 6, 1999, which confirmed the determination of a Hearing Officer, dated May 14, 1999, made after a Tier III disciplinary hearing, finding the petitioner guilty of violating institutional rules and imposing a penalty.
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
The Hearing Officer’s determination was administratively reversed on October 12, 2000. Therefore, the proceeding must be dismissed as academic. Bracken, Acting P. J., Santucci, Altman and Florio, JJ., concur.